UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-2118


CAROL MOSCA,

                     Plaintiff - Appellant,

              v.

AMERICAN MEDICAL ASSOCIATION, c/o James L. Madara, MD, CEO & EVP;
NATIONAL INSTITUTES OF HEALTH, c/o Francis S. Collins, MD, PhD;
CENTERS FOR DISEASE CONTROL AND PREVENTION, c/o Rochelle P.
Walensky, MD, MPH; UNITED STATES FOOD AND DRUG
ADMINISTRATION, c/o Janet Woodcock, MD, Acting Commissioner; UNITED
STATES DEPARTMENT OF HEALTH & HUMAN SERVICES, c/o Xavier
Becerra, Secretary; UNITED STATES SURGEON GENERAL, c/o Rear Admiral
Susan Orsega, Acting Surgeon General; UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY, c/o Michael S. Regan, Administrator,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Max O. Cogburn, Jr., District Judge. (1:21-cv-00144-MOC-WCM)


Submitted: December 16, 2021                                Decided: December 17, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.
Carol Mosca, Appellant Pro Se. Jonathan Douglas Letzring, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina; John Michael Durnovich, Charlotte,
North Carolina, Andrew Harry Erteschik, POYNER SPRUILL LLP, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Carol Mosca appeals the district court’s order dismissing her civil action as

frivolous and for failure to state a claim. We have reviewed the record and find no

reversible error. As the district court has repeatedly explained to Mosca, her allegations

do not satisfy the requirements for Article III standing, which is necessary to support the

district court’s jurisdiction over her action. See, e.g., Spokeo, Inc v. Robins, 578 U.S. 330,

338 (2016) (discussing standing requirements); Md. Shall Issue, Inc. v. Hogan, 971 F.3d

199, 212-13 (4th Cir. 2020) (same). Accordingly, we affirm the district court’s judgment,

as modified to reflect a dismissal without prejudice.         See S. Walk at Broadlands

Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir.

2013) (“A dismissal for lack of standing . . . must be one without prejudice, because a court

that lacks jurisdiction has no power to adjudicate and dispose of a claim on the merits.”).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                AFFIRMED AS MODIFIED




                                              3